848 F.2d 185Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Robert MONROE, I, Plaintiff-Appellant,v.James WISE;  John Dowd, Lt.;  David Bryant;  J. WoodardBranch;  Randy Maness;  Harold Mooney;  Ron Kelly;Garland Whitaker, Cpt., Defendants-Appellees.
No. 88-6005.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 23, 1988.Decided:  May 20, 1988.

Joseph Robert Monroe, I, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, for appellees.
Before WIDENER, K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
North Carolina inmate Joseph Robert Monroe seeks to appeal the district court's decision denying Monroe's 42 U.S.C. Sec. 1983 claim of inadequate medical care.  The decision was entered on November 7, 1986.  The notice of appeal was filed in the district court on January 25, 1988, well outside all time limits set forth in Fed.R.App.P. 4.  As such, we are without jurisdiction to consider the appeal, which we accordingly dismiss as untimely.


2
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
DISMISSED.